DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12, are objected to because of the following informalities:  In claim 1, lines 10-11, recites “the plurality of actuators” however should recite “the at least one actuator” consistent with “at least one actuator” as being recited in line 5 of claim 1.Claims 2-12, are objected based on their dependency on the objected base claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Near (US PGPUB 2014/0297117 A1).

As per claim 1, Near discloses a generative system (Near, Fig. 16-1 and Fig. 16-2), comprising: 
a carrier (Near, paragraph 11, discloses “the actuator may comprise a multi-phase electric motor for controlling suspension activity of a wheel, and the actuator may be disposed within a wheel-well of a vehicle between the vehicle's chassis and the vehicle's wheel.  The vehicle's chassis may be a chassis of any wheeled vehicle, but in at least some embodiments, the vehicle chassis is a car body, a truck chassis, or a truck cabin”), 
a sensor (Near, paragraph 11, discloses “The system also comprises at least one sensor….”), 
a plurality of fairings attached to the carrier via a plurality of links (Near, paragraph 14, discloses a plurality of electronic suspension dampers), the plurality of fairings each having at least one actuator (Near, paragraphs 14 and 15, discloses the electronic suspension damper is a semi-active damper or a fully active suspension actuator), 
a plurality of generative elements attached to the carrier (Near, Fig. 16-2, accelerometer), 
an electrical energy storage element electrically connected to the carrier (Near, paragraph 30, discloses centralized energy storage 16-142), 
a computing system (Near, Fig. 1:16-122) and a memory (Near, paragraph 31, discloses processor is typically a microcontroller, FPGA, DSP, or other embedded processor solution, capable of executing software implementing suspension protocols) in communication with the computing system (Near, Fig. 1:16-122, and paragraphs 30 and 31), 

the computing system being in communication with the sensor and the plurality of actuators (Near, Fig. 16-1, shows 16-122 is in communication with sensors and multiple actuators) and comprising instructions enabling the system to generate a voltage (Near, paragraphs 13, 36 and 38, discloses voltage generation) by: capturing a generative agent flow based on an input from the sensor (Near, paragraph 30), redirecting the agent flow within semantic groups of fairings by controlling the plurality of actuators (Near, paragraph 30, discloses “The power converter in this embodiment utilizes centralized energy storage 16-142, such as supercapacitors or batteries, to buffer energy to the power bus.  When the electrical load on the power bus exceeds the power converter's capabilities, the centralized energy storage can deliver buffered electrical energy”), generate a voltage at the plurality of generative elements attached to the carrier (Near, paragraphs 13, 30 and 38, discloses voltage generation); and 
further applying the generated voltage to charge the electrical energy storage element (Near, paragraph 30, discloses “The power converter in this embodiment utilizes centralized energy storage 16-142, such as supercapacitors or batteries, to buffer energy to the power bus.  When the electrical load on the power bus exceeds the power converter's capabilities, the centralized energy storage can deliver buffered electrical energy”).

As per claim 2, Near further discloses the generative system of claim 1, wherein the system rectifies the generated voltage before storage (Near, paragraph 38, discloses “The electrical energy that is rectified can be stored in the bus storage capacitor 16-510”).

As per claim 3, Near further discloses the generative system of claim 1, wherein the system controls the plurality of actuators based on semantic analysis (Near, paragraph 11, discloses each actuator comprises an active suspension actuator controller operably coupled to a corresponding actuator (which, in some embodiments, may be to control torque, displacement, or force)).

As per claim 4, Near further discloses the generative system of claim 1, wherein the carrier is a composite carrier (Near, paragraph 12, discloses composite carrier).

As per claim 7, Near further discloses the generative system of claim 1, wherein the fairings are organized in at least two semantic groups (Near, paragraphs 14 and 39).

As per claim 8, Near further discloses the generative system of claim 1, wherein the actuators are organized in at least two semantic groups (Near, Fig. 16-1:16-105).

As per claim 9, Near further discloses the generative system of claim 1, wherein the electrical energy storage element comprises an energy grid (Near, paragraph 13, discloses energy gird).

As per claim 10, Near further discloses the generative system of claim 1, wherein the electrical energy storage element comprises a battery (Near, paragraph 30, discloses 16-142, such as supercapacitors or batteries).

As per claim 11, Near further discloses the generative system of claim 1, wherein the electrical energy storage element is connected to an energy grid (Near, Fig. 16-1:16-142).

As per claim 12, Near further discloses the generative system of claim 1, wherein the link elements comprise the generative elements (Near, paragraph 14).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near (US PGPUB 2014/0297117 A1) and further in view of Cella (US PGPUB 2018/0284758 A1).

As per claim 5, Near further discloses the generative system of claim 1, wherein the Near does not explicitly disclose generative agent flow is an air flow.
Cella discloses generative agent flow is an air flow (Cella, paragraphs 243 and 293, discloses air flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Near teachings by implementing an air flow to the system, as taught by Cella.


As per claim 6, Near further discloses the generative system of claim 1, wherein the Near does not explicitly disclose generative agent flow is an ultrasound wave front.
Cella discloses generative agent flow is an ultrasound wave front (Cella, paragraphs 254 and 406, discloses output from sensors 5010, 5012, 5014 may be of various types including vibration, temperature, pressure, ultrasound and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Near teachings by implementing an ultrasound sensor to the system, as taught by Cella.
The motivation would be to store and organized data efficiently (paragraph 243), as taught by Cella.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633